1
     McGREGOR W. SCOTT
2    United States Attorney
     DEBORAH LEE STACHEL
3    Regional Chief Counsel, Region IX
     Social Security Administration
4
     ALLISON J. CHEUNG, CSBN 244651
5    Special Assistant United States Attorney
            160 Spear Street, Suite 800
6           San Francisco, California 94105
            Telephone: (415) 977-8942
7
            Facsimile: (415) 744-0134
8           E-Mail: allison.cheung@ssa.gov

9    Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA

12                                        SACRAMENTO DIVISION

13
                                                        )
14   NICOLAS ARIAS AND YOLANDA ARIAS,                   )      Case No. 2:19-cv-00200-DMC
                                                        )
15          Plaintiffs,                                 )      INITIAL EX PARTE MOTION
                                                        )
            vs.                                         )      FOR EXTENSION OF TIME TO
16
                                                        )      RESPOND TO COMPLAINT;
17   ANDREW SAUL,                                       )      ORDER
                                                        )
     Commissioner of Social Security,1                  )
18
                                                        )
            Defendant.                                  )
19
                                                        )
20
21          Pursuant to Civil Local Rule 144, Defendant hereby requests, with the Court’s approval, that

22   Defendant shall have a 28-day extension of time, from July 18, 2019 to August 15, 2019, for Defendant

23   to respond to Plaintiffs’ Complaint and submit the Certified Administrative Record (CAR).

24          This is Defendant’s first request for an extension of time. Defendant respectfully submits that

25   good cause exists for the requested extension because preparation of the CAR has taken longer than
     1
26     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
     pursuant to Fed. R. Civ. P. 25(d). See 42 U.S.C. § 405(g) (action survives regardless of any change in
27   the person occupying the office of Commissioner of Social Security).
28
     MOT. TO EXTEND TIME & PROP. ORDER
     CASE NO. 2:19-cv-00200-DMC
                                                        1
1    anticipated despite Defendant’s diligent efforts to have it ready on time. The undersigned counsel
2    conferred with agency personnel at the Office of Hearings Operations (OHO), who are responsible for
3    preparing the CAR. OHO personnel advised that the CAR was in process but would not be ready by the
4    due date. Defendant is unable to proceed in this case until OHO has prepared the CAR. Defendant will
5    respond to the Complaint and submit the CAR as soon as the CAR is available, but requests the Court
6    order a new due date of August 15, 2019 in an abundance of caution. This extension request is made in
7    good faith with no intention to unduly delay the proceedings.
8           Defendant’s counsel has spoken with Plaintiff Yolanda Arias regarding this extension, but has
9    been unable to confirm her approval to file a proposed stipulation sent on July 10, 2019. Due to the
10   upcoming deadline, Defendant files this request instead. Further information regarding counsel’s efforts
11   to obtain a stipulation are detailed in the attached declaration.
12          Defendant hereby requests that further deadlines pursuant to the Court’s Scheduling Order dated
13   February 6, 2019 (Dkt. No. 5) be extended accordingly.
14
15
     Respectfully submitted,
16
17   Dated: July 15, 2019                           McGREGOR W. SCOTT
                                                    United States Attorney
18
19                                          By:     /s/ Allison J. Cheung
20                                                  ALLISON J. CHEUNG
                                                    Special Assistant United States Attorney
21                                                  Attorneys for Defendant
22
23
24
25
26
27
28
     MOT. TO EXTEND TIME & PROP. ORDER
     CASE NO. 2:19-cv-00200-DMC
                                                           2
1                                               ORDER
2
3          Defendant’s motion for an extension of time to August 15, 2019, to file an answer to plaintiff’s
     complaint and to lodge the Certified Administrative Record is granted.
4
5
6    IT IS SO ORDERED:

7
     Dated: July 18, 2019
8                                                      ____________________________________
                                                       DENNIS M. COTA
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOT. TO EXTEND TIME & PROP. ORDER
     CASE NO. 2:19-cv-00200-DMC
                                                        3
1                                        CERTIFICATE OF SERVICE
2           I hereby certify that, on July 15, 2019, I caused one copy of the foregoing INITIAL EX PARTE
3    MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT; [PROPOSED] ORDER to
4    be served upon Plaintiffs by United States mail, at the address set forth below:
5           Nicolas and Yolanda Arias
6           221 Sterling Oak Drive
            Galt, CA 95632
7
8    Date: July 15, 2019                          By:     /s/ Allison Cheung
9                                                         ALLISON CHEUNG
                                                          Special Assistant United States Attorney
10                                                        Attorneys for Defendant

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOT. TO EXTEND TIME & PROP. ORDER
     CASE NO. 2:19-cv-00200-DMC
                                                          4
